Citation Nr: 0943828	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  08-09 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for colon cancer, to 
include as secondary to asbestos exposure.  


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel










INTRODUCTION

The Veteran served on active duty from January 1955 to 
January 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
RO in Muskogee, Oklahoma, which denied service connection for 
colon cancer.  

This claim was remanded by the Board in June 2009.  It now 
returns for appellate review. 


FINDING OF FACT

The evidence does not establish that the Veteran's colon 
cancer was caused by wearing asbestos gloves or is otherwise 
related to active service.


CONCLUSION OF LAW

Colon cancer was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)
 
The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  This notice should 
generally be provided prior to initial adjudication of the 
claim by the agency of original jurisdiction (AOJ).  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the 
Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Here, a letter sent to the Veteran in March 2007 fully 
addressed all necessary notice elements under the VCAA and 
was sent prior to the initial rating decision in this matter.  
The letter informed the Veteran of what evidence was required 
to substantiate the claim, and of the Veteran's and VA's 
respective duties for obtaining such evidence.  The Board 
concludes that the duty to notify has been satisfied. 

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him 
in obtaining service treatment records and other pertinent 
treatment records, as well as providing an examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See id.

The Board notes that when service medical records are lost or 
missing, VA has a heightened duty to assist in developing the 
claim, as well as to consider the applicability of the 
benefit of the doubt rule and to explain its decision.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

In March 2007 VA requested the Veteran's service treatment 
records, and in June 2007 VA requested the Veteran's service 
personnel records.  In response to both requests, the 
National Personnel Records Center (NPRC) indicated that the 
Veteran's records were fire-related and thus not available 
(apart from two records not pertinent to this claim), meaning 
that they were likely destroyed in the July 1973 fire which 
occurred at the NPRC in St. Louis, Missouri.  In a June 2007 
letter, the Veteran was requested to submit any service 
personnel records that he had in his possession, and to 
identify for VA any alternate source from which it might 
obtain the Veteran's service personnel records.  In a June 
2007 response to this letter, the Veteran stated that he had 
no additional information to provide.  In an August 2007 
memorandum, VA made a formal finding that the Veteran's 
service personnel records were unavailable for review, and 
listed the efforts VA had made to obtain these records.  The 
Veteran was informed of these efforts in an August 2006 
letter.  

VA also requested records from a private medical center in 
March 2007 for the period between January 2002 and February 
2007.  The private facility sent the Veteran's billing 
information but not the actual treatment records.  VA again 
requested these records in a June 2007 letter, explaining 
that previously it had only received the Veteran's billing 
information.  The Veteran was also informed in a June 2007 
letter that VA had requested the Veteran's medical records 
from this facility, but that it was ultimately his 
responsibility to ensure that VA receives them.  The Board 
notes that medical records from this facility dated in 
February and March 2002, which reflect diagnoses and 
treatment of the Veteran's colon cancer, are in the claims 
file, although more recent records have not been received.  
However, as this case turns on whether the Veteran's colon 
cancer is related to asbestos exposure in service, it is 
doubtful that more recent records reflecting ongoing 
treatment for the Veteran's colon cancer or residuals thereof 
would have a bearing on the outcome of this case.  The 
Veteran has not identified any other outstanding records that 
he wanted VA to obtain or that he felt were relevant to the 
present claim.  The Board concludes that VA has satisfied its 
duty to assist with respect to obtaining relevant records on 
the Veteran's behalf. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the RO provided the Veteran with an appropriate 
examination in August 2009.  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examination obtained in this case is more than 
adequate, as it is predicated on a full reading of the 
Veteran's claims file, including the medical records 
contained therein, and provides a complete rationale for the 
opinion stated, relying on and citing to the clinical 
findings made on examination when appropriate.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination has been met.  See 38 C.F.R. 
§ 3.159(c) (4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

II. Service Connection

The Veteran contends that he is entitled to service 
connection for colon cancer, to include as secondary to 
asbestos exposure.  For the reasons that follow, the Board 
concludes that service connection is not warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, where a veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, service connection for malignant 
tumors may be established on a presumptive basis by showing 
that the disease manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307; 3.309(a) (2008).  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
C.F.R. § 3.307(d). 

Here, the Veteran does not allege, and the evidence does not 
show, that his colon cancer manifested within one year of 
separation from service.  Therefore, he is not entitled to 
service connection on a presumptive basis under section 
3.307(d). 

In order to establish service connection for the claimed 
disorder on a direct basis, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In his February 2007 claim and in an April 2007 statement 
submitted in response to a VCAA letter, the Veteran states 
that he wore asbestos gloves during basic training to handle 
90mm shell casings and tank hulls.  In his October 2007 
notice of disagreement (NOD) and March 2008 VA Form 9, the 
Veteran asserts that his colon cancer was caused by exposure 
to asbestos particles from the asbestos gloves he wore, and 
that it took many years for the colon cancer resulting from 
this exposure to manifest.  The Veteran argues that because 
colon cancer has been associated with asbestos exposure, he 
is entitled to service connection on a presumptive basis. 

The Board acknowledges the Veteran's statements regarding the 
cause of his colon cancer.  The Veteran can attest to factual 
matters of which he has first-hand knowledge, such as his 
symptoms and other experiences.  See, e.g., Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 
Vet. App. 465, 469- 470 (1994).  However, the Veteran, as a 
lay person, has not been shown to have the requisite medical 
knowledge or training to be capable of diagnosing most 
medical disorders or rendering an opinion as to the cause or 
etiology of any current disorder.  See id.; Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the 
Board may consider the Veteran's account of his experiences 
and symptomatology, determining its credibility and weight as 
appropriate, the Board cannot consider as competent evidence 
the Veteran's opinion that wearing asbestos gloves in service 
caused his colon cancer, as this is a determination that is 
medical in nature and therefore requires medical expertise.  
See id.; Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

The Board notes that there has been no specific statutory 
guidance with regard to claims for service connection for 
asbestosis and other asbestos-related diseases, nor has the 
Secretary promulgated any regulations.  See McGinty v. Brown, 
4 Vet. App. 428, 432 (1993).  However, VA has issued a 
circular on asbestos-related diseases, entitled Department of 
Veterans Benefits, Veteran's Administration, DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular), which provides some guidelines for considering 
compensation claims based on exposure to asbestos.  Id.  The 
DVB Circular was subsumed verbatim as § 7.21 of Adjudication 
Procedure Manual, M21-1, Part VI, now reclassified in a 
revision to the Manual at M21- 1MR, Part IV, Subpart ii, 
Chapter 2, Section C.  See also VAOPGCPREC 4-00 (Apr. 13, 
2000).

The applicable section of Adjudication Procedure Manual 
reflects that asbestos fiber masses have a tendency to break 
easily into tiny dust particles that can float in the air, 
stick to clothes, and may be inhaled or swallowed.  See M21- 
1MR, Part IV, Subpart ii, Chapter 2, Section C.  The 
inhalation of asbestos fibers can produce a number of 
diseases, including cancers of the gastrointestinal tract.  
Id.  The extent and duration of exposure is not a factor.  
Id.  Moreover, as the Veteran has pointed out, there is a 
latent period which varies from 10 to 45 or more years 
between the first exposure and development of a disease 
resulting from such exposure.  Id.  

The Board has reviewed all of the relevant evidence, 
including the Veteran's statements and his private treatment 
records.  As discussed above, the Veteran's service treatment 
and personnel records were unfortunately destroyed in a fire 
and are not available, except for two records not pertinent 
to this claim.  However, the Veteran does not contend that he 
was diagnosed with colon cancer in service.  Moreover, apart 
from wearing asbestos gloves, the Veteran does not contend 
that there was any other disease, injury, or event in service 
that may have caused his colon cancer.  The Board notes that 
the Veteran's DD 214 indicates that he served in an armored 
division of the Army.  Thus, giving the Veteran the benefit 
of the doubt, the Board finds that the Veteran did wear 
asbestos gloves during service in order to handle shell 
casings and tank hulls. 

Under the third Hickson element, the evidence must still 
demonstrate a nexus between the Veteran's colon cancer and 
his wearing of asbestos gloves in the service.  The Board 
notes that contrary to the Veteran's assertion, there is no 
presumption of service connection for diseases that have been 
associated with asbestos exposure under VA law.  It is for 
the adjudicator to determine whether such a relationship 
exists.  See M21- 1MR, Part IV, Subpart ii, Chapter 2, 
Section C.  

The first diagnosis of the Veteran's colon cancer is 
reflected in a February 2002 private treatment record, which 
indicates a diagnosis of adenocarcinoma of the transverse 
colon, as well as a number of polyps.  

A March 2002 private treatment record reflects that the 
Veteran was hospitalized for removal of his colon cancer, and 
that it was found to have metastasized.  

In August 2009, the Veteran underwent a VA examination in 
connection with this claim.  At the examination, the Veteran 
reported that he wore asbestos gloves while in the Army and 
that he was diagnosed with colon cancer in 2002.  He reported 
that he was also diagnosed with cancer of the pancreas in 
2008, and diagnosed with diabetes mellitus about 7 or 8 years 
prior to the examination.  The Veteran reported that he is 
the only one in his family who has had colon cancer.  The 
Veteran reported that he used to drink beer every day and 
still drinks occasionally.  He stated that he is a chronic 
tobacco smoker, having smoked for about 55 years, and smokes 
half of a pack of cigarettes per day.  He also reported a 
history of consumption of red meat such as beef and pork.  
The examiner concluded that the Veteran's colon cancer was 
less likely as not caused by or a result of wearing asbestos 
gloves in service as there was no scientific evidence of a 
cause and effect relationship between wearing asbestos gloves 
and colon cancer.  The examiner further found that risk 
factors for the Veteran's colon cancer include his age, 
history of intestinal polyps, tobacco smoking, diabetes 
mellitus, and dietary factors such as eating beef and pork. 

In reviewing the above records, the Board finds that the 
preponderance of the evidence is against a nexus between the 
Veteran's colon cancer and the wearing of asbestos gloves in 
service.  While VA acknowledges that there is an association 
between colon cancer and exposure to asbestos fibers, there 
is no evidence specific to the Veteran's case showing that 
his colon cancer is related to the wearing of asbestos 
gloves.  On the contrary, the VA examiner found it unlikely 
that his colon cancer was caused by wearing asbestos gloves, 
noting that there were a number of other risk factors for the 
Veteran's colon cancer.  There is no evidence otherwise 
linking the Veteran's colon cancer, diagnosed in 2002, to his 
period of service, which ended in 1957 or over forty years 
earlier.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service 
connection for colon cancer must be denied.  See Hickson, 
supra; 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for colon cancer, to 
include as secondary to asbestos exposure, is denied. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


